DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.  As stated in the previous Non-Final Office action, 
“..The amendment changes the claim slightly, ie. the applicant is vascillating between the health being greater (previous) to the health being the same (current).  
The prior teach various manners in which to promote the backup to primary role.  Typically, they take into account the device’s role (primary or backup) and it’s health (operational or failed).   Secondary prior art also teaches that the primary can operate in a degraded state as well (before the backup is promoted), so there are myriad designs/decisions as to when the backup is promoted.
NOTE:   RANK can be interpreted as the router being PRIMARY or BACKUP.
              HEALTH can be interpreted as OPERATIONAL or FAILED.

2.  An interpretation of the prior art that has the backup promoted upon the primary failing is shown in the table below:
Router’s Current Role/Rank
Health
What to do
Primary Router
Operational (or Equal to Backup)
Continue as Primary

Failed
Backup is promoted


As seen above, ONLY WHEN the health shows as FAILED does the Backup get promoted.  Thusly, anything OTHER than FAILED means that the Primary Router stays as the Primary Router.
Also NOTE that the RANK is interpreted as the router’s role of either Primary or Backup and that the Primary is inherently higher in Rank than the Standby.  
See Kanso et al. US 2012/0317437 who teaches ranking devices as primary #1, standby+backup active #2, standby #3, backup standby #4 (Figure 3)

3.  Further note that the AAPA (Para #4) only teaches promoting when the ACTIVE (Primary) router has failed, hence that again means the Backup will not be promoted if the Primary is Better or Equal in health since these states are not “failed”:
[0004] In a typical HA scenario, a pair of SRs forms a SR cluster, and each of the SRs in the cluster is realized on a different ESG node. One of the SRs in the cluster operates in an active mode, while another SR operates in a standby mode. The active SR may be configured to forward data traffic and apply the services that are configured on the active SR’s ESG. The standby SR may remain in the standby mode until it needs to become active.

[0005] Switching a SR from operating in an active mode to operating in a standby mode is usually triggered upon receiving an indication that the active SR has failed or that an edge gateway node on which the active SR executes has failed. The may happen upon detecting that, for example, an interface line status has changed, a data path process has failed, a bidirectional forwarding detection (“BFD”) link has failed, or a border gateway protocol (“BGP”) routing status has changed.
 
	4.  Blankenship teaches comparing the health/status/performance of different routers and promoting/electing based upon the performance parameter(s).  One skilled can broadly interpret that Blankenship promotes the Backup when it has a higher/better score, hence two routers being equal in health would not force the promotion.
	
5.  To summarize, the prior art makes the distinction that a backup is promoted only when the primary has failed which is an all-or-nothing concept and encompasses when the primary’s health is better or equal to the backup’s health.
	The chart below shows what happens depending upon the Primary Router’s health when compared to the Backup Router:

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Software “pseudocode” would look something like this:
a. Rank 1 = Primary
b. Rank 2 = Backup
		c. Compare Rank1 to Rank 2, if Rank 1 = FAILED, promote Rank 2 router, 
		     otherwise No Change.

As seen above, by default, anything OTHER THAN Failed results in the Primary staying in the primary role (which reads on the applicant’s claim amendment).

II.  The examiner further stated that he had “..re-arranged his office action slightly from the previous to put forth the above teachings/interpretations:
i.  The Primary router is ranked higher than the Standby inherently (see also Kenso reference)
ii.  The AAPA teaches promoting the Standy only when the Primary has failed, hence if the health of the Primary is better, as healthy as, etc., then that is NOT a “Failed Status/Health” and the Standby will not be promoted.
iii.  The AAPA teaches a score (operational/failed), not aggregate scores and not scores for individual services on a router (or groups of routers)”.

III.  The examiner stands behind his comment above.
He further notes that the current application is based on well-known and HIGHLY mature technology that has evolved since the beginnings of packet-based data transmission in the 1960’s.  Routers are well-known devices as is the concept of HSRP, ie. hot-swappable routing protocol which promotes a backup router when a primary router fails.
Persons skilled in the art are well aware of this technology, especially persons with certifications in this field, ie. Cisco Corporation has what is considered the pinnacle of the router certifications, the CCIE (which is held in the highest regard).
Thusly, the examiner sees very little is terms of a “new technological” advance, but rather he sees the applicant adding to the well-known technology in terms of how routers are promoted/demoted based on their “health” and rank.

IV.  Turning to the arguments, the examiner is not swayed.
Again, literally the entire claim is well understood and known in the field of endeavour, ie. there are routers, their health is known/monitored and a problem with the primary router will have it removed from service and a health(ier) backup router will be promoted.
The applicant argues (page 11) that the examiner is using hindsight and taking bits/pieces from the prior art but that is not the case.  As stated previously, a) this is not new technology and b) it is well understood (as evidenced by the prior art applied).
The examiner has shown that a) the AAPA teaches most of the claim but is silent on using an aggregate score, said aggregate score indicating services that are operational and then using the aggregate scores (compated to a first aggregate score) and understanding aggregate scores alluding to one/more services being operational and at least one service on the first SR is not operational.
Thusly, one skilled sees that a failed/failing primary router will be demoted/removed while a health(ier) backup router will be promoted.
Guichard was added to show identification of specific service(s) that is/are degraded/failed, hence one has FURTHER INSIGHT into the details of the router being able to provide service(s) to the network (ie. these details/insights are not found in the AAPA).   Guichard comes from the same field of endeavour and solves similar problems.
Rhodes as added to show how aggregate scores can be used for a group status according to services/faults in an HSRP router group.    Rhodes also comes from the same field of endeavour and solves similar problems.
Blankenship was added to show monitoring of various routers and electing one as based on a performance parameter (which the examiner broadly interpreted as also being a “health score”) and then electing the healthiest router.  Blankenship comes from the same field of endeavour and solves similar problems.

Thusly, combination of the references arrives at the applicant’s design, they all come from the same field of endeavour, solve similar problems AND ALL are focued on routing, router health and promoting the healthiest router as based on health/rank.
The examiner sees NO hindsight being used, especially since one skilled would be motivated to improve on the well-known HSRP technology that has existed for many years.

V.  The applicant argues that the prior art doesn’t use both aggregate score and rank BUT the prior art teaches that both are used if when a healthier router is found and needs to be promoted.
The AAPA clearly teaches the foundation of a router system, routers being either primary of backups (ie. ranks), determination of router health (ie. scores) but didn’t provide for aggregate scores across the ranked routers.
Guichard clearly teaches delving into EACH router and the services is it providing (or failing to provide) while Rhodes teaches looking across an AGGREGATE of routers (ie. group status) which would, as based on AAPA/Guichard, apply that across all the routers (ie. for aggregate scores and rankings).  Blankenship was shown to have a slightly different manner in which to determine promoting a router which used a performance parameter which compared it across all routers (ie. in the aggregate) and promoted the heathiest (in the HSRP network).
As seen above, in the examiner’s opinion, the concept of aggregate scores and rank being used is taught.

VI.  The examiner notes that the applicant uses highly broad claim language in their claims and that places the burden on the examiner to provide an interpretation (which may differ slightly from that which the applicant considers to be their invention).  Hence the examiner invites the applicant to further amend the claims with more technical details that focus their inventive concept – especially if the applicant believes the examiner is not properly addressing their claim limitations.

Lastly, the examiner notes that several dependent claims have been indentified as being allowable – amending each independent claim with these should place the case into condition for allowance.


VII.  The examiner’s rejection below is made FINAL.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s Admitted Prior Art (AAPA) and further in view of Rhodes 2006/0087976, Guichard (US 2013/0343174) and Blankenship (US 7,554,903)
As per claims 1, 8 and 15, the Applicant’s Admitted Prior Art (AAPA) teaches a method comprising: 
receiving, by a first service router ("SR") of a SR cluster, an aggregate score value for at least one SR in the SR cluster (Para #1 teaches Service Router(s) and Para #4 teaches a Service Router Cluster and Para #5 teaches switching a backup/standby router into active mode if/when the primary/active mode router fails – hence a determining step is used which can indicate a value as to if the primary router is operating or has failed and reads on an “aggregate score value” for at least one router, note that several parameters can be used to determine an aggregate score and decide if the router is operational or failed); 
wherein the SR cluster comprises the first SR and a second SR (Para #4 teaches that a pair of Service Routers form a SR Cluster, hence that reads on first/second SR’s forming the SR Cluster); 
wherein the first SR is operating in an active mode (Para #4 teaches that one SR is in active mode while another SR operates in standby mode); 
wherein an aggregate score value indicates service(s) are operational, (Para’s #4 to #5 teach that the health can be determined, where “health” can be broadly interpreted as operating or failed, hence “operational” means that the router is operational and supporting at least one service, ie. data routing, voice, streaming, etc.); 
determining, based on a score value, whether the first SR, of the SR cluster, is “healthier” or “as healthy as” (ie. operating or failed, etc.) than the second SR (Para #4 teaches that the standby SR “may remain in the standby mode until it needs to be come active and Para #5 teaches that when the active SR fails, the standby router is switched into active mode, typically for a failure of the active SR – hence “health” can be broadly interpreted as if a router is operating OR has failed.  If the Active router has NOT failed, then it is as healthy as or better the Backup, meaning Failed is the only score that will promote the Standby, any other score/answer will not – see examiner’s figure shown in the Remarks that discusses this point); and 
based on the comparing, determining that the first SR is “as healthy as” the second SR (AAPA teaches that the backup SR is only promoted when the active SR fails, since “as healthy as” is NOT failed, the backup SR will only be promoted when the active router fails, so “as healthy as” means the backup is not promoted), 
the first SR has a higher rank* than the second SR (The examienr broadly interprets that RANK can be Primary and Backup designations with the Primary being the “higher” of the two since it is Active (#1) while the Backup is subordinate (#2)); and
causing the first SR to continue to operate in the active mode (Para’s #4 to #5 teach/infer that the standby SR is only made active when the active SR fails, hence if/when the first/active SR is healthier than the second SR, the first/active SR will continue to operate in active mode, ie. there will be NO switching),
	the first SR has a higher rank* than the second SR (AAPA teaches Primary Router and Backup Router, where the examiner interprets that HIGHER is the Primary router’s role vs. the Backup’s role (which is lower));
	based on the first SR being as healthy as the second SR and the first SR having a higher rank than the second SR causing the first SR to continue to operate in the active mode (The AAPA teaches promoting the Backup when the Primary FAILS -- since “equal” is not “failed”, the PRIMARY will stay operational as based on it being “not failed” and also that it is the Primary (ranked higher);
*NOTE:  See Kanso et al. US 2012/0317437, pertinent but not cited, who teaches ranking devices as primary #1, standby+backup active #2, standby #3, backup standby #4 (Figure 3), thusly the Primary Rank is inherently higher;
but is silent on 
a plurality of aggregate score values for a plurality of SRs in the SR clusters;
wherein each of the aggregate score values, indicates for a plurality of services configured on a corresponding one of the SRs, a number of services that are operational;
based on the plurality of an aggregate score values;
comparing, a first aggregate score value and 
wherein the first aggregate score value of the first SR indicates that one or more services configured on the first SR are operational AND at least one service on the first SR is not operational,
The examiner makes the distinction that the AAPA does not teach “aggregate score values for a plurality of SR’s nor “using the aggregate scores for a plurality of services that are operational AND not operational” – the AAPA is more directed to one score (operational or not operational) for one router (Active Router) and does not have granularity down to the router having one/some services that are operating while one/some are failed.
The examiner notes that the AAPA essentially teaches a “score” as being either  “Operational” or “Failed” with no other factors worked into that score.  NOTE that the AAPA does teach understanding of “services” (see Para #3) and also NOTE that Para #5 teaches determining/detecting that a “service” has changed/failed such as an interface line status changed, a data path process has failed, a BFD link has failed or a BGP routing protocol status has changed, thusly, one can see which services are currently operational as based on which service(s) have changed/failed.
At least Guichard (US 2013/0343174) teaches identification of a specific service that is degraded (or failed), see below and Para’s 56-57.  Thusly, one failing/failed device is identified and routing around that failed device can be enabled, which reads on “..wherein the first aggregate score value of the first SR indicates that one or more services configured on the first SR are operational and at least one service on the first SR is not operational”:
[0006] In general, techniques are described detecting failure or degradation of a service enabling technology function independent from an operational state of a service node hosting the service enabling technology function. For example, a service node may provide one or more service enabling technology functions, such as applications, virtual appliance, virtual cache, firewall, security, and others. Service engineered paths may be traffic-engineered through a network to one or more service node network devices that host service enabling technology function. 
[0007] A monitor component at the service layer of the service node can detect failure or degradation of one or more service enabling technology functions provided by the service node. The monitor component can report its detection of such a failure or degradation to a fault detection network protocol in a forwarding plane of the service node. The fault detection network protocol communicates with an router of a service engineered path to trigger Fast Reroute (FRR) of traffic flows to bypass the service node and thus the affected service enabling technology function. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the AAPA, such that wherein the first aggregate score value of the first SR indicates that one or more services configured on the first SR are operational and at least one service on the first SR is not operational, to provide the ability to determine if service(s) are operational or degraded/not operational (so that another router can be activated and promoted to operational status).
The combination of the AAPA/Guichard is silent on a plurality of aggregate score values for a plurality of SRs in the SR clusters AND wherein an aggregate score value of the plurality of aggregate score values, indicates “health” status (of a plurality of services configured on a SR) AND based on the plurality of an aggregate score values.
Note that Rhodes (2006/0087976 – See PTO 892) teaches the ability to determine a group status (eg. a plurality of aggregate scores for a plurality of routers AND that they indicate the health status of the router(s) according to services/faults AND further actuating one/more alarms in accordance with the group status, ie. based on the plurality of an aggregate score values)
29. A method of assigning a group status to an HSRP group, comprising: polling routers in the HSRP group for HSRP group information and receiving one or more fault indications; examining one or more HSRP states of one or more interfaces of the HSRP group of nodes and determining the group status; and actuating one or more alarms in accordance with the group status and the one or more fault indications.
Hence one skilled sees that the AAPA teaches primary/backup routers and hot-swap while Guichard teaches monitoring services/parameters and Rhodes teaches group/aggregate scores for a plurality of routers in an HSRP group (eg. cluster).  Thusly, one skilled ses that the aggregate health score values of router(s) can be calculated to correspond to one/more router service(s) that are operational (or not) and would be used to determine which router will operate in the active mode.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it uses a plurality of aggregate score values for a plurality of SRs in the SR clusters AND wherein an aggregate score value, of the plurality of aggregate score values AND based on the plurality of an aggregate score values, to provide an overall aggregate score/picture of the routers and determine if/when the standby should be moved to become the primary.
The combination of AAPA/Guichard/Rhodes is silent on comparing, a first aggregate score value for the first SR with a second aggregate score value of the second SR AND based on comparing (determining that the first SR is healthier than the second SR to cause the first SR to continue to operate in active mode).
At least Blankenship (US 7,554,903) teaches monitoring of various routers and electing one to be the active router as based on determining a performance parameter for each router (ie. a health score) and then electing the active router based on their health scores (which is a “comparison” amongst the routers), hence the healthiest is elected to be active – note that the AAPA teaches promoting based on Failed and Not Failed parameters and “as healthy as” would NOT cause a promotion:
Claim 1. A method, comprising: monitoring, by a router of a plurality of routers, a status for each of the plurality of routers, whereby the plurality of routers are provided in a telecommunication device, each router represented as an interface in a hot standby routing protocol (HSRP), each router comprising a relay having a first position and a second position, each of the relays of the routers being coupled to a physical link; and electing, by the monitoring router, one of the routers as an active router by positioning its corresponding relay, wherein the step of electing comprises: determining a performance parameter for each router, the performance parameter comprising an interface health score; electing the active router based on the performance parameters comprising the interface health scores according to an election protocol; and positioning the relays of the routers based on the election; and sending a notification from the active router to the other routers.
NOTE: It may be possible that there is only one parameter available (operational/failed) when making a determination on the electing/promoting process.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it compares, a first aggregate score value for the first SR with a second aggregate score value of the second SR AND based on comparing (determining that the first SR is healthier than the second SR to cause the first SR to continue to operate in active mode), to provide an ability to compare/determing the healthiest router in the network to promote to active if the current active router degrades in health.
With further regard to claims 8/15, note that the prior art teach a system and N/T CRM with processors (See figures from at least Rhodes (Figs. 2-6), Guichard (Figs. 2-3), Blankenship (Figs. 3-4) which show apparatuses/processors with memory and also the “programs/algorithms” stored on them to perform the method steps) .



Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed designs not found in the prior art of record, either alone or in combination.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414